Citation Nr: 0815467	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  06-34 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for laminectomy with 
discectomy L4/5 and degenerative joint disease with radicular 
pain of the lower back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran had active service from August 1980 to July 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming.

A Video Conference hearing was held in February 2007.  A 
transcript of the hearing has been associated with the claim 
file.


FINDINGS OF FACT

1.  Laminectomy with discectomy L4/5 and degenerative joint 
disease with radicular pain of the lower back did not 
manifest in service.

2.  Laminectomy with discectomy L4/5 and degenerative joint 
disease with radicular pain of the lower back is not 
attributable to service.  


CONCLUSION OF LAW

Laminectomy with discectomy L4/5 and degenerative joint 
disease with radicular pain of the lower back was not 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

					VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
dated in July 2005.  Although letter provided adequate notice 
with respect to the evidence necessary to establish 
entitlement to service connection, it did not provide notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  See 
Dingess, supra.  However, notice was given regarding the 
latter two elements in a December 2007 letter.  Although the 
letter was issued after the initial adjudication of the 
claim, notice was given prior the issuance of a supplemental 
statement of the case (SSOC).  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  Based on the foregoing, the Board finds 
that there is no prejudice to the appellant in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  Although the veteran 
received inadequate preadjudicatory notice, and that error is 
presumed prejudicial, the record reflects that he was 
provided with a meaningful opportunity such that the 
preadjudicatory notice error did not affect the essential 
fairness of the adjudication now on appeal. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
In connection with the current appeal, appropriate 
examinations have been conducted, and available service and 
post service records have been obtained.  The veteran has not 
identified any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Accordingly, the Board will address the merits of the claim.  


        Factual Findings 
        
Service medical records show that in February 1982 the 
veteran experienced back problems.  It was noted that he fell 
down the stairs going to the subway and then one week later 
he fell down the stairs on board the ship.  The veteran had 
been experiencing four days of constant pain.  He was 
assessed with low back strain.  Later that same month he 
sought treatment for back pain as he continued to experience 
pain on movement.  The back was very tender upon palpation 
and he had very good range of motion.  He was assessed with 
traumatic injury to the lumbar area of the back.

In May 1983 the veteran sought treatment for low back pain 
after lifting an object. There was pain upon palpation in the 
coccyx area.  He was assessed with muscle spasm.  It was 
noted the next day that he had very little range of motion 
and some local pain.  A separation physical of July 1984 
noted the veteran's spine and other musculoskeletal system as 
normal.  The veteran denied any recurrent back pain at that 
time.  

VA outpatient treatment records of May 1998 note that the 
veteran was diagnosed with degenerative joint disease of the 
L4-L5 and L5-S1 by X-ray in 1997.  In March 1999, the veteran 
slipped and fell on ice and injured his back.  Lumbar 
paraspinal tenderness and increased pain with flexion which 
was inhibited was noted.  VA outpatient treatment records of 
April 2000 note that the veteran underwent a lumbar disc 
decompressive surgery.  VA outpatient treatment records of 
September 2001 note that the veteran injured his back when he 
rolled over his cement truck.  He was assessed with chronic 
back pain, recent degenerative disc disease exacerbation 
improving with physical therapy.  

A radiology report of June 2003 showed degenerative disc 
change, spondylosis and facet degenerative change of the 
lower lumbar spine.  In February 2005, an impression of 
degenerative disc changes at 4-5 and 5-1 as described with 
mild broad posterior disc bulge and probable 
residual/recurrent disc herniation on the left, with small 
disc protrusion laterally on the right at L5-S1 as well was 
given.  

A June 2005 examination noted that the veteran began having 
back problems in 1983.  Examination showed he had a fair 
range of motion of his back.  An impression of recurrent back 
pain and some sciatica was given.  A September 2005 
examination showed persistent right sciatica, probably 
related to degenerative disc disease or perhaps scarring from 
his operation.  A VA lumbar spine MRI of February 2006 noted 
an impression of right lateral disc herniation at L5-S1 with 
encroachment upon the existing nerve root; and advanced 
changes of degenerative disc disease at L4-L5 with enhancing 
tissue in the ventral and lateral aspects of the canal 
consistent with postoperative scar formation.

At the Video Conference hearing of February 2007 the veteran 
testified that he had been experiencing back pain since 
service for which he treated himself with physical therapy.  
He further testified that he took Tylenol for the pain.  

The veteran was afforded a VA compensation and pension 
examination for the spine in January 2008.  It was noted 
during this examination that the veteran complained of mid 
low back pain.  Examination of the lumbar spine showed loss 
of normal lumbar lordosis.  There was no palpable spasm and 
no tenderness on palpation of the back, spine, and adjacent 
musculature.  The veteran was diagnosed with degenerative 
disk disease, status post L4-5 laminectomy and discectomy and 
scaring from previous operation.  

The examiner noted that the veteran's service medical records 
and post service medical records were reviewed for the 
examination.  The examiner noted that when the veteran was 
treated in service for his back pain, none of the visits 
noted that the veteran had symptoms radiating to the 
extremities consistent with sciatica or disk problems.  The 
examiner noted that the veteran was consistently diagnosed 
with muscle strain and that he remained in service for about 
a year after his last visit for low back pain and during that 
time no further mention of back injuries were reported, which 
was consistent with his separation examination and his denial 
of recurrent back pain.  The examiner opined that it is not 
at least as likely as not that the veteran's current 
degenerative disk disease and current condition is related to 
specific injuries occurring in 1982 and 1983.  The examiner 
noted that there are no medical records relating a low back 
condition from 1983 to 1997 and that one can only speculate 
as to what events or conditions occurred during this period 
of time which could have impacted or led to the development 
of the veteran's current low back condition.  The examiner 
noted that speculation at this time is the only thing that 
allows the linking of the veteran's treatments in 1982 and 
1983 to his current low back condition.  

					Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2007).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).  

					Analysis 

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 1154(b) do not apply, as it has not been alleged that the 
claimed disability was incurred while engaging in combat.  

The veteran is seeking service connection for laminectomy 
with discectomy L4/5 and degenerative joint disease with 
radicular pain of the lower back.  The veteran has alleged 
that his low back disability is a consequence of service.  
Having reviewed the evidence pertaining to the veteran's 
claim, the Board concludes that service connection is not 
warranted.  

The evidence indicates that the veteran has a low back 
disability.  However, 
there is no competent evidence linking the veteran's current 
low back disability with service.  The Court has held that in 
order to establish service connection, there must be evidence 
of both a service- connected disease or injury and a present 
disability which is attributable to such disease or injury.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

Here, while the evidence of record shows that the veteran has 
a low back disability, there is no competent evidence that 
establishes a nexus, or link, between the disability and the 
veteran's military service.  After review of the veteran's 
records, the January 2008 compensation and pension examiner 
found that it is not at least as likely as not that the 
veteran's current degenerative disk disease and current 
condition is related to specific injuries occurring in 1982 
and 1983.  The examiner noted that during service the veteran 
was consistently diagnosed with muscle strain and that there 
are no medical records which show low back problems between 
1983 and 1997.  It was also noted that the veteran remained 
in service for about a year after his last visit for low back 
pain and during that time no further mention of back injuries 
were reported.  

Although the veteran attributes his low back disability to 
service, the Board has placed greater probative value on the 
opinion proffered the VA examiner.  The Board finds the VA 
examiner's opinion, that it is not at least as likely as not 
that the veteran's current degenerative disk disease and 
current condition is related to specific injuries occurring 
in 1982 and 1983, is consistent with the veteran's denial of 
recurrent back pain at separation, the separation examination 
that reported the spine as normal and the lack of documented 
low back problems between 1983 and 1997.  

The Board recognizes that the veteran reported back pain 
during service.  However, the evidence tends to show that the 
veteran's current low back disability is not related to 
service.  The Board has considered the various statements 
made by the veteran linking his low back disability to 
service.  However, a layperson lacks the capacity to provide 
evidence that requires specialized knowledge, skill, 
experience, training, or education.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  If the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  To the extent that the veteran asserts that 
his low back disability is attributable to an incident in 
service, the Board concludes that his assertion is 
unsupported by reliable evidence and is not credible.  There 
is also a remarkable lack of corrobative evidence within 
years of separation from service.  The Board notes that the 
veteran separated from service in 1984 but he did not seek 
treatment for any back problems until 1997, which is more 
than 10 years after separation.  Although symptoms, not 
treatment, are the essence of any evidence of continuity of 
symptomatology, in a merits context the lack of evidence of 
treatment may bear on the credibility of the evidence of 
continuity.  See Savage v. Gober, 10 Vet. App. 488 (1997).  

The preponderance of the evidence is against the claim for 
service connection for low back disability.  Because there is 
no approximate balance of positive and negative evidence, the 
rule affording the veteran the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002).  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  See also 38 C.F.R. 
§ 3.102 (2007).  


ORDER

Service connection for laminectomy with discectomy L4/5 and 
degenerative joint disease with radicular pain of the lower 
back is denied. 


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


